Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.

Priority
This application is a 371 of PCT/EP2019/066271 06/19/2019.
Acknowledgment is made of applicant's claim for foreign priority based on application EP 18382439.0 06/19/2018.

Election/Restrictions
Applicant’s election of the species compound of Formula (II), shown below, and Alzheimer’s disease, in the reply filed on 9/3/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 1-20 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz Ruiz et al. (US 2016/0361244 A1).
The instant claims are drawn to methods of treatment, and the instant specification states “The terms "treatment" and "therapy" include preventive and curative methods” at pg. 7.  Therefore, the instant claims encompass prevention, which includes the administration to a patient who is at risk, but does not yet have, the claimed indication.
Munoz Ruiz et al. discloses the treatment of ageing in a subject, comprising administering a therapeutically effective amount of a composition comprising STX64 (i.e. the instant election; see, for example, the title, abstract, claims, and the whole document), which can be administered orally (see, for example, claim 7). 
Munoz Ruiz et al. further teaches that the prevention of ageing therein includes the prevention of Alzheimer’s disease (See, for example, [0027]).
With respect to the limitations drawn to “prevents proteotoxicity”, “inhibiting a formation of protein aggregates”, “prevents a formation of amyloids or oligomers”, “delays an onset of the protein-aggregation disease by inhibiting the formation of protein aggregates”, etc.; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Ruiz et al. (US 2016/0361244 A1) as applied to claims 1-10, 13-17, and 20 above and further in view of Potter (Barry V L Potter, Steroid sulphatase inhibition via aryl sulphamates: clinical progress, mechanism and future prospects, Journal of Molecular Endocrinology (2018) 61, T233–T252).
The instant claims are generally drawn to the method of treating and/or preventing Alzheimer’s disease comprising administering a composition of the compound shown below in a dose of about dose of 0.05 to 1 mg/kg.
The instant claims are drawn to methods of treatment, and the instant specification states “The terms "treatment" and "therapy" include preventive and curative methods” at pg. 7.  Therefore, the instant claims encompass prevention, which includes the administration to a patient who is at risk, but does not yet have, the claimed indication.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Munoz Ruiz et al. discloses as above but does not specifically disclose the instant dosage.
Potter discloses the use of steroid sulfatase inhibitors including the instantly claimed STX64 (also known as 667 COUMATE, also BN83495, and Irosustat; see, for example, Figure 3 and throughout) for a number of different indications.  The different treatments comprise oral administrations of 5, 20, 40, 60 mg per dose (i.e. dosages that anticipate the instant claimed dose for a 60 kg adult; see, for example, pg. T237 and throughout the document).
It would have been obvious to one of ordinary skill to treat and/or prevent Alzheimer’s disease by administering a composition of the instant compound in a dose of about dose of 0.05 to 1 mg/kg because the prior art discloses all of the claimed elements.
One of ordinary skill would have been motivated to treat or preventing with a dose of about dose of 0.05 to 1 mg/kg because the prior art teaches that aging/prevention of Alzheimer’s disease can be treated with the instant compound, and taches that said compound is typically dosed in amounts that anticipate the instant amounts.  One of ordinary skill would have administered the instant compound, as taught by the prior art, in the amounts taught by the prior art with a reasonable expectation of success of preventing Alzheimer’s disease.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz Ruiz et al. (US 2016/0361244 A1) in view of Potter (Barry V L Potter, Steroid sulphatase inhibition via aryl sulphamates: clinical progress, mechanism and future prospects, Journal of Molecular Endocrinology (2018) 61, T233–T252) as applied to claims 1-11 and 13-20 above and further in view of Cummings et al. (Jeffrey L Cummings, Travis Morstorf and Kate Zhong, Alzheimer’s disease drug-development pipeline: few candidates, frequent failures, Cummings et al. Alzheimer's Research & Therapy, 2014, 6:37).
The instant claim is generally drawn to the method of treating and/or preventing Alzheimer’s disease comprising administering a composition of the compound shown below in combination with donepezil, rivastigmine, galantamine, memantine, etc.
The instant claims are drawn to methods of treatment, and the instant specification states “The terms "treatment" and "therapy" include preventive and curative methods” at pg. 7.  Therefore, the instant claims encompass prevention, which includes the administration to a patient who is at risk, but does not yet have, the claimed indication.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Munoz Ruiz et al. discloses as above, and further discloses that the instant compound can be beneficially combined with other active agents (see, for example, the claims.
Munoz Ruiz et al.  does not specifically disclose the specifically claimed other active agents.
Cummings discloses that there were only a few approved treatments for Alzheimer’s disease, which included donepezil, rivastigmine, galantamine, and memantine (see, for example, the Introduction and the whole document).
It would have been obvious to one of ordinary skill in the art to treat Alzheimer’s disease with a combination of the instant compound and donepezil, rivastigmine, galantamine, or memantine because the prior art discloses all of the claimed elements.
One of ordinary skill would have been motivated to treat or prevent Alzheimer’s disease with the instant compound and donepezil, rivastigmine, galantamine, or memantine because the prior art teaches that the use of the instant compound was useful for the treatment of aging/prevention of Alzheimer’s and also teaches that donepezil, rivastigmine, galantamine, and memantine were known to be successful in the same treatment.  One of ordinary skill would have combined the prior art treatments, as taught therein, and would have done so with a reasonable expectation of success of preventing Alzheimer’s disease.
One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Claims 1-20 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627